DETAILED ACTION

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 06/30/2022. The request for continued examination was filed in this application after final rejection.  The submission, however, was not fully responsive to the prior Office action because a complete listing of all of the claims was not present.  See Notice of Non-Compliant Amendment mailed on 06/30/2022. Therefore, the Claims and Amendments to the Specification filed on 06/10/2022 were not entered. 
Applicant responded by submitting Amendments to the Claims and Amendments to the Specification on 07/13/2022 that are compliant with amendment practice under 37 CFR 1.121.  Accordingly, since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Specification
The amendments to the Specification filed on 07/13/2022 are entered.  

Claim Objections
Claim 37, 44, 67, and 68 are objected to because of the following informalities: These claims recite “the purpose”, but this limitation does not have proper antecedent basis.  This could be corrected for by changing it to “a purpose” or alternatively, deleting the phrase “the purpose of.”  Appropriate correction is required.
Claim 45 has the following typographical error which must be corrected: “ . . . the point-of-sale the transaction card or device . . .” 
Claim 64 recites “to memory.”  In order to avoid any confusion as to what element Applicant is referencing, Applicant should introduce each element with either “a” or “an,” as grammatically appropriate, and then subsequently refer to the already introduced limitations by either “said” or “the.”  
	 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 37, in line 6 recites “the information on a product”.  Subsequently, this claims recites “the information on the product,” and “the information on a user.”  It is unclear what information these limitation are referencing and whether they are referring to the same information.  Clarification is required.
Claim 37, line 9, recites “the user of the transaction card or device.”    The previously recited “a user” is not previously described as being the user of the transaction card or device.  This inconsistency renders the claim language indefinite.
Claim 37, line 9, recites “the user of the transaction card or device.”    The previously recited “a user” is not previously described as being the user of the transaction card or device.  This inconsistency renders the claim language indefinite.
Claim 37, line 12, recites “the sales data from the point of sale.”    However, the previously recited “sales data” is not described as being from the point of sale.  This inconsistency renders the claim language indefinite.
Claim 37, line 14, recites “the financial information not related to a purchase.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referencing the previously recited “financial data and information,” “the financial codes,” or is introducing a new element.  Moreover, it is unclear under what circumstances the financial information is “not related to a purchase.”  Clarification is required.
Claim 37, line 15, recites “the financial information with the financial codes” and “the information from the non-point-of-sale.”  There is insufficient antecedent basis for this limitations in the claim
Claim 37, line 17, recites “the information from the product identifier, the transaction card or device.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 37, lines 20-22 recites “wherein a remote server is capable of assigning financial codes to data being transactions from the point-of-sale  or the non-point-of-sale based on identifying information originating from the product identifier.”  The use of “wherein” in this limitation renders the claims indefinite because it raises a question as to the limiting effect of the language in the claim.  See MPEP 2111.04. Specifically, it is unclear whether the remote server is an element of the claimed system or whether the above-referenced wherein clause is merely describing a related but unclaimed intended use of the system.  
 Claim 40 and 46 recite “the information in the product identifier.”  There is insufficient antecedent basis for this limitation in the claim.  Moreover, it is unclear what information this is referring to.
Claim 47 recites “the information.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites “the information extracted from the product identifier.”  There is insufficient antecedent basis for this limitation in the claim.  The claim fails to previously recited “information extracted from the product identifier.”  This inconsistency renders the claim language indefinite.
Claim 49 recites “the information from the product identifier including the financial codes.”  There is insufficient antecedent basis for this limitation in the claim.  
Claim 50 recites “the financial codes identifying the user’s information.”  There is insufficient antecedent basis for this limitation in the claim.  
Claim 52 recites “the routing number, the account number, the email address,” etc.  These limitations do not have proper antecedent basis and render the claim indefinite..
Claim 52 recites “the financial codes identifying the user.”  There is insufficient antecedent basis for this limitation in the claim.  
Claim 56 appears to be an independent claim, but does not reference another claim.  Clarification is required.
Claim 63 recites “the financial management or the manipulation of money.”  These limitations do not have sufficient antecedent basis.
The ambiguities referenced above are exemplary rather than exhaustive of the ambiguities recited in the claims.  Applicant is advised to review all claim limitations to ensure the claims particular point out and distinctly claim the subject matter which the applicant regards as his invention as required under 35 USC 112.
Claims
The present claims, as best understood (see rejections under 35 USC 112 regarding numerous ambiguities) appear to be allowable over the prior art of record in view of 35 USC 102 and 103..  Applicant is required to submit an amendment which clarifies the scope of the claimed invention.  Applicant should be careful not to introduce any new matter (i.e., matter which is not supported by the disclosure as originally filed).  The Examiner will reconsider and reevaluate the patentability of the claimed subject matter in light of any amendments made to the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hahn-Carlson et al., US 2005/0278221 A1 (Transaction accounting auditing approach and system therefor)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
7/30/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649